           Case 1:21-cv-00271-RP Document 24 Filed 05/27/21 Page 1 of 2



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

JENNIFER VIRDEN,                                    §
                                                    §
                Plaintiff,                          §
                                                    §
v.                                                  §                   1:21-CV-271-RP
                                                    §
CITY OF AUSTIN, TEXAS,                              §
                                                    §
                Defendant.                          §

                                               ORDER

        Before the Court is Jennifer Virden’s (“Virden”) Opposed Motion for Temporary

Restraining Order. (Mot. TRO, Dkt. 23). In Virden’s motion, she asks for “immediate relief while

the Court considers her request for a preliminary injunction.” (Id. at 1). Virden seeks to “fundraise

this week and this weekend and next week.” (Id. at 7). The Court appreciates that Virden wishes to

raise campaign funds as soon as possible. However, Virden filed her case on March 25, 2021 and did

not immediately file a motion for temporary restraining order. Rather, she filed a motion for

preliminary injunction on April 1, 2021. (Dkt. 5). A few days later, Defendant City of Austin, Texas

(the “City”) appeared and requested an extension of time to respond to the preliminary injunction,

which Virden, quite reasonably, did not oppose. (Dkt. 6). After the City filed its response brief, the

Court immediately set a conference. (Dkt. 11).

        Before the conference was held, the City filed its motion to dismiss. (Dkt. 14). At the

conference, the Court and the parties discussed the way forward. (Dkt. 16). The Court indicated that

it intended to take up the City’s jurisdictional arguments. Virden expressed her desire to move

quickly and to respond to the City’s motion to dismiss before the Court ruled on it. Given that the

May 1, 2021 election was two days later, on a Saturday, it was not possible to resolve the motion to

dismiss, which was not ripe for ruling, and hold a preliminary injunction hearing before that election.



                                                   1
           Case 1:21-cv-00271-RP Document 24 Filed 05/27/21 Page 2 of 2



Virden agreed to file her response to the motion to dismiss quickly. It was filed about two weeks

later on May 10, 2021. (Dkt. 17). After receiving both a reply from the City and a sur-reply from

Virden, the Court issued its order denying the City’s motion to dismiss on May 21, 2021. (Dkt. 21).

A few days later, the Court set the case for a telephone conference. (Dkt. 22). Now, Virden has filed

her motion for a temporary restraining order. (Dkt. 23).

        A temporary restraining order is designed to provide emergency, ex parte relief. Fed. R. Civ.

P. 65(b). In this case, there is already a pending motion for preliminary injunction in which the

defendant has appeared and responded. The parties are aware that the Court needed to resolve the

City’s jurisdictional challenge—and Virden wanted to respond to the City’s challenge—and that the

preliminary injunction is now ripe for the Court’s consideration. Just as the Court believes the

parties have been expeditiously and fairly litigating this case, the Court believes the parties

understand the Court is striving to expeditiously resolve motions in this case. See Fed. R. Civ. P.

65(b)(3). The Court has set this case for a conference after Memorial Day weekend on June 1, 2021

and, after learning from the parties what they anticipate needing, intends to set a hearing for

Virden’s preliminary injunction motion either during that conference or soon after. Based on the

posture of this case, the parties’ and the Court’s expeditious handling of the case, and the Court’s

upcoming conference on Tuesday, the Court concludes that Virden’s motion for temporary

restraining order is duplicative of the relief Virden properly seeks through her motion for

preliminary injunction that is already pending before this Court.

        For these reasons, IT IS ORDERED that the Virden’s Opposed Motion for Temporary

Restraining Order, (Dkt. 23), is DENIED.

         SIGNED on May 27, 2021.

                                                 _____________________________________
                                                 ROBERT PITMAN
                                                 UNITED STATES DISTRICT JUDGE


                                                    2
